    Case: 1:19-cv-01284 Document #: 54 Filed: 08/04/20 Page 1 of 3 PageID #:263




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 Lester D. Scaife,                           )
                                             )
                         Plaintiff,          )
                                             )
           vs.                               )           Case No. 19-cv-1284
                                             )
 Ralph Lauren,                               )           Hon. Martha M. Pacold, Judge
                                             )
                         Defendant.          )

     JOINT REPORT TO THE COURT AND JOINT MOTION TO STAY FILING
           DEADLINE PENDING FURTHER REPORT TO THE COURT

          By an Order dated April 2, 2020, this Court recruited Jeffrey Colman to serve as counsel

for plaintiff, Lester D. Scaife (hereafter “Mr. Scaife”) in this matter. Dkt. Entry No. 46. On

May 14, 2020, we reported to the Court that Mr. Scaife died on March 16, 2020. Dkt. Entry

No. 50. By order dated May 15, 2020, this Court set August 5, 2020 for the undersigned to file

another report to the Court and set August 11, 2020 for a telephonic status conference. Dkt. Entry

No. 51.

          The undersigned hereby report as follows:

          1.     Because Mr. Colman never spoke with Mr. Scaife, no attorney-client relationship

was ever finalized. As a consequence, Mr. Colman joins in the filing of this report as an officer

of the Court and not in any representative capacity.

          2.     Mr. Colman and his colleague, Jay Simmons, have spoken with Jerry Scaife, the

brother of Mr. Scaife. Jerry Scaife plans to petition the Circuit Court of Cook County to appoint

him as the administrator of his brother’s estate. Based on our current understanding, Jerry Scaife

is eligible to serve as administrator and has first priority in nominating an administrator, but

approval by the Circuit Court is required. Jenner & Block LLP has agreed to represent Jerry Scaife
    Case: 1:19-cv-01284 Document #: 54 Filed: 08/04/20 Page 2 of 3 PageID #:264




on a pro bono basis in order to file the appropriate papers in the Circuit Court of Cook County.

Debra Levin, an experienced lawyer in trusts, estates, and probate law, is handling the Circuit

Court aspects of this matter. To ensure adequate time, particularly under the present COVID-19

pandemic, we believe that 60 days should be allocated in order to (a) obtain the appropriate

authority for Jerry Scaife to proceed as the representative of Mr. Scaife’s estate, and (b) report

back to this Court.

       3.      Mr. Colman and John T. Roache, counsel for defendant Ralph Lauren Corporation

(“RLC”), will then need to address a number of issues with the Court including, but not limited to

(a) whether it would be appropriate to substitute the estate of Mr. Scaife as a party plaintiff pursuant

to Fed. R. Civ. P. 25(a), (b) representation of the estate in federal court, (c) survivability of Mr.

Scaife’s claims, (d) whether it would be appropriate for the estate of Mr. Scaife to amend the

complaint, should it decide it wants to do so, and (e) RLC’s response to the complaint or any

amended complaint.

       4.      Because of the current pandemic and the issues arising out of the death of

Mr. Scaife, Mr. Colman and RLC request that this Court extend the deadline for the parties to file

a joint status report with the Court until November 7, 2020, and that the Court postpone the status

hearing currently scheduled for August 11, 2020 until sometime after November 7, 2020.

       5.      By order dated May 15, 2020, this Court stated that the date for the filing of

defendant’s responsive pleading will be set once the Court learns whether the estate of Mr. Scaife

intends to pursue this matter. The undersigned now ask that the Court defer the deadline for the

filing of any responsive pleading and that the Court consider that issue at the next scheduled status

conference.
    Case: 1:19-cv-01284 Document #: 54 Filed: 08/04/20 Page 3 of 3 PageID #:265




       WHEREFORE, the undersigned counsel jointly and respectfully request that the Court (a)

continue until November 7, 2020, the date for the filing of a joint status report; (b) reschedule until

sometime after November 7, 2020 the date for a status hearing; and (c) stay the time for RLC to

file a responsive pleading and consider that issue at the next scheduled status conference.

Dated: August 4, 2020

                                                       Respectfully submitted,


                                                       /s/ Jeffrey D. Colman
                                                       As an officer of the Court
                                                       Jeffrey D. Colman
                                                       jcolman@jenner.com
                                                       JENNER & BLOCK LLP
                                                       353 N. Clark Street
                                                       Chicago, Illinois 60654-3456
                                                       Telephone: 312-923-2940

                                                       /s/ John T. Roache
                                                       John T. Roache
                                                       AKERMAN LLP
                                                       71 South Wacker Drive
                                                       Chicago, Illinois 60606
                                                       (312) 634-5700
                                                       john.roache@akerman.com
